17‐2780 (L) 
     Natural Resources Defense Council v. National Highway Traffic Safety Administration 
      
 1                            UNITED STATES COURT OF APPEALS 
 2                                FOR THE SECOND CIRCUIT 
 3                                  ____________________ 
 4                                                                                           
 5                                         August Term, 2017  
 6    
 7   (Argued: April 12, 2018                                 Decided: June 29, 2018) 
 8    
 9                        Docket Nos. 17‐2780 (L), 17‐2806 (con) 
10                               ____________________ 
11    
12   NATURAL RESOURCES DEFENSE COUNCIL, SIERRA CLUB,  
13   CENTER FOR BIOLOGICAL DIVERSITY, STATE OF CALIFORNIA,  
14   STATE OF MARYLAND, STATE OF NEW YORK, STATE OF  
15   PENNSYLVANIA, STATE OF VERMONT, 
16
17                               Petitioners, 
18    
19                           v. 
20    
21   NATIONAL HIGHWAY TRAFFIC SAFETY ADMINISTRATION,  
22   JACK DANIELSON, in his capacity as Acting Deputy Administrator  
23   of the National Highway Traffic Safety Administration, UNITED  
24   STATES DEPARTMENT OF TRANSPORTATION, ELAINE CHAO,  
25   in her capacity as Secretary of the United States Department of  
26   Transportation, 
27    
28                               Respondents, 
29    
30   ASSOCIATION OF GLOBAL AUTOMAKERS, ALLIANCE OF  
31   AUTOMOBILE MANUFACTURERS, INC., 
32    
33                               Intervenors. 
34                                    ____________________ 
 1   Before: WINTER, POOLER, and PARKER, Circuit Judges. 
 2    
 3         We review these consolidated petitions for review of a final rule published 

 4   by the National Highway Traffic Safety Administration indefinitely delaying a 

 5   previously published rule increasing civil penalties for noncompliance with 

 6   Corporate Average Fuel Economy standards. Because we find that the agency 

 7   lacked statutory authority to indefinitely delay the effective date of the rule, and 

 8   because we find that the agency, in promulgating the rule, failed to comply with 

 9   the requirements of the Administrative Procedure Act, on April 23, 2018, we 

10   GRANTED the petition for review and VACATED the rule. We indicated that an 

11   opinion would follow in due course. 

12         Granted and Vacated. 

13                                 ____________________ 

14                             IAN FEIN (Irene Gutierrez, Michael E. Wall, on the 
15                             brief), Natural Resources Defense Council, San 
16                             Francisco, CA, for Environmental Petitioners Natural 
17                             Resources Defense Council, Sierra Club, and Center for 
18                             Biological Diversity. 
19    
20                             STEVEN C. WU, Deputy Solicitor General (David S. 
21                             Frankel, Barbara D. Underwood, Monica Wagner, on the 
22                             brief), for Barbara D. Underwood, Attorney General, 
23                             State of New York, New York, N.Y., for State Petitioner 
24                             State of New York. 
                                               2
 1    
 2       David Zaft, Deputy Attorney General (David A. 
 3       Zonana, on the brief), for Xavier Becerra, Attorney 
 4       General, State of California, Los Angeles, CA, for State 
 5       Petitioner State of California. 
 6        
 7       Kyle H. Landis‐Marinello, Assistant Attorney General, 
 8       for Thomas J. Donovan, Jr., Attorney General, State of 
 9       Vermont, Montpelier, VT, for State Petitioner State of 
10       Vermont. 
11        
12       Jonathan Scott Goldman, Executive Deputy Attorney 
13       General, for Josh Shapiro, Attorney General, 
14       Commonwealth of Pennsylvania, Harrisburg, PA, for 
15       State Petitioner Commonwealth of Pennsylvania. 
16        
17       Steven M. Sullivan, Solicitor General, for Brian E. Frosh, 
18       Attorney General, State of Maryland, Baltimore, MD, for 
19       State Petitioner State of Maryland. 
20        
21       H. THOMAS BYRON III (Chad A. Readler, Mark B. 
22       Stern, Steven G. Bradbury, Paul M. Geier, Jonathan 
23       Morrison, and Emily Su, on the brief), Washington, D.C. 
24       for Respondents. 
25        
26       Erika Z. Jones (Matthew A. Waring, on the brief), Mayer 
27       Brown LLP, Washington, D.C. for Intervenor Alliance of 
28       Automobile Manufacturers, Inc. 
29        
30       Ashley C. Parrish (Justin A. Torres, Jacqueline 
31       Glassman, on the brief), King & Spalding LLP, 
32       Washington, D.C. for Intervenor The Association of Global 
33       Automakers. 
34        


                        3
 1                             Richard L. Revesz (Bethany A. Davis Noll, Jason 
 2                             Schwartz, on the brief), New York, N.Y. for The Institute 
 3                             for Policy Integrity at New York University School of Law as 
 4                             Amicus Curiae in support of Petitioners. 
 5    
 6   POOLER and PARKER, Circuit Judges. 

 7         Congress frequently passes statutes that either permit or require agencies 

 8   to assess monetary penalties against parties who fail to comply with the law. 

 9   After the bill is passed, however, the initial dollar amount of the penalty often 

10   remains unchanged. Due to inflation, this stasis in the law has the practical effect 

11   of decreasing the value of the penalty over time.  

12         In 2015, Congress passed a law requiring federal agencies to adjust their 

13   civil penalties to account for inflation, so that those imposed by agencies today 

14   have approximately the same value as they did at the time the penalties were 

15   initially created by Congress. Federal Civil Penalties Inflation Adjustment Act 

16   Improvement Act of 2015 (the “Improvements Act”), Bipartisan Budget Act of 

17   2015, Pub. L. 114‐74, § 701, 129 Stat. 584, 599 (2015) (codified at 28 U.S.C. § 2461 

18   note). This Act applied to all executive agencies across the federal government. 

19   The Act provided a clear method for agencies to use when calculating the new 




                                                4
 1   dollar amounts and gave them approximately six months to issue interim final 

 2   rules announcing the new penalties.  

 3         We are now asked to determine whether the National Highway Traffic 

 4   Safety Administration (“NHTSA”) acted unlawfully when it published a rule 

 5   indefinitely delaying the effective date of the new civil penalty promulgated by 

 6   the agency several months prior. The delayed rule would have increased civil 

 7   penalties for violations of corporate average fuel economy (“CAFE”) standards. 

 8   Petitioners in this action (the “Petitioners”) claim NHTSA exceeded its statutory 

 9   authority in indefinitely delaying a rule implemented pursuant to the clear 

10   Congressional directive in the Improvements Act. Petitioners also claim that the 

11   agency violated the requirements of the Administrative Procedures Act (“APA”).  

12         We agree with Petitioners on both issues and conclude NHTSA’s actions 

13   were unlawful. On April 23, 2018, we issued an Order vacating the rule and 

14   granting the petition for review, and indicated an opinion would follow in due 

15   course.  

16                             




                                             5
 1                                   BACKGROUND 

 2         I.     Energy Policy and Conservation Act 

 3         In 1975, Congress passed the Energy Policy and Conservation Act 

 4   (“EPCA”). The Act was passed in the immediate wake of the 1973‐74 oil crisis 

 5   and its purpose was to reduce the likelihood of another severe energy crisis 

 6   through the creation of programs focused on energy regulation, energy 

 7   conservation, and, most relevant to this case, “improved energy efficiency of 

 8   motor vehicles, major appliances, and certain other consumer products.” 42 

 9   U.S.C. § 6201(5). The focus of EPCA’s effort to improve the energy efficiency of 

10   cars was the implementation of the CAFE standards for vehicles, which 

11   established fuel economy targets for different categories of vehicles, measured in 

12   miles per gallon. EPCA directs the Secretary of Transportation to “prescribe [the 

13   CAFE standards] by regulation” “[a]t least 18 months before the beginning of 

14   each model year.” 49 U.S.C. § 32902(a). Further, “[e]ach standard shall be the 

15   maximum feasible average fuel economy level that the Secretary decides the 

16   manufacturers can achieve in that model year.” Id. The Secretary of 

17   Transportation has delegated these responsibilities to the NHTSA Administrator. 

18   49 CFR § 1.95(a). 
                                              6
 1         Part of EPCA’s statutory scheme includes civil penalties for “a 

 2   manufacturer that violates a standard prescribed for a model year under section 

 3   32902 of this title [the CAFE standards].” 49 U.S.C. § 32912(b). The total civil 

 4   penalty is calculated by multiplying the civil penalty rate by the number of 

 5   tenths of mile per gallon by which the car’s fuel efficiency fell below the 

 6   prescribed standard. Id. That number is then multiplied by the number of failing 

 7   automobiles produced by the manufacturer, less any credits received by the 

 8   manufacturer for exceeding the standards in prior years.1 Id.  

 9         When EPCA was passed in 1975, the CAFE penalty was set at $5.00 per 

10   tenth of an mpg. Pub. L. No. 94‐163, 508(b)(1)(A), 89 Stat. 871, 913, (“Any 

11   manufacturer whom the Secretary determines under subsection (a) to have 

12   violated a provision of section 507(1), shall be liable to the United States for a 

13   civil penalty equal to (i) $5 for each tenth of a mile per gallon by which the 

14   average fuel economy of the passenger automobiles manufactured by such 

15   manufacturer during such model year is exceeded by the applicable average fuel 




     1 In 2007, Congress amended this section of EPCA to permit manufacturers to 
     trade credits. See Energy Independence and Security Act of 2007, Pub. L. No. 110‐
     410, § 104(a), 121 Stat. 1492, 1501‐03 (2007) (codified at 49 U.S.C. § 32903(f)). 
                                                7
 1   economy standard established under section 502(a) and (c), multiplied by (ii) the 

 2   total number of passenger automobiles manufactured by such manufacturer 

 3   during such model year.”); see also 49 U.S.C. § 32912(b). 

 4         II.     Inflation Adjustment Acts and Rulemaking 

 5         Between 1975 and 1997, the penalty was never increased from $5. In 1997, 

 6   a 10 percent adjustment raised the penalty to $5.50, and the penalty remained at 

 7   that amount until 2016, when NHTSA published an interim final rule raising the 

 8   penalty to $14 per tenth of an mpg. Civil Penalties, 81 Fed. Reg. 43,524 (July 5, 

 9   2016). The 2016 adjustment was driven by passage of the Improvements Act, 

10   which “require[d] agencies to make an initial catch up adjustment to the civil 

11   monetary penalties they administer through an interim final rule and then to 

12   make subsequent annual adjustments for inflation.” Id. NHTSA explained that 

13   the Improvements Act established the formula it used to set the new penalty, 

14   which was accordingly increased to $14 per tenth of an mpg. Id. at 43,525‐26. 

15   Because the new penalty was issued as an interim final rule (per the statutory 

16   directive), NHTSA set an effective date of August 4, 2016, but continued to 

17   accept petitions for reconsideration until August 19, 2016. Id. at 43,524. 



                                               8
 1         On August 1, 2016, the Alliance of Automobile Manufacturers and the 

 2   Association of Global Automakers (who are intervenors in this action) petitioned 

 3   NHTSA for partial reconsideration of the interim final rule. On August 3, 2016, 

 4   Jaguar Land Rover North America also petitioned for reconsideration of the 

 5   interim final rule. These industry petitioners conceded that “NHTSA was 

 6   obligated to take some action in response to the Improvements Act” and “that 

 7   NHTSA [was] not empowered to exempt the CAFE program from this directive.” 

 8   Joint App’x at 31. The industry petitioners instead raised concerns about the 

 9   method used to calculate the new penalty and its retroactive application.  

10         On December 28, 2016, NHTSA published the final rule in the Federal 

11   Register, which modified the prior interim final rule in response to concerns 

12   raised by the industry petitioners in their requests for reconsideration. Civil 

13   Penalties, 81 Fed. Reg. 95,489 (Dec. 28, 2016). Specifically, NHTSA determined 

14   that it would not apply the new penalty rates retroactively and would instead 

15   delay the implementation of the penalty rate until model year 2019. Id. at 95,491. 

16   The final rule explained: 

17         NHTSA believes this approach appropriately harmonizes the two 
18         congressional directives of adjusting civil penalties to account for inflation 
19         and maintaining attribute‐based, consumer‐demand‐focused standards, 
                                               9
 1         applied in the context of the presumption against retroactive application of 
 2         statutes. This decision increases civil penalties starting with the model year 
 3         that manufacturers, in this particular instance, are reasonably able to 
 4         design and produce vehicles in response to the increased penalties.  

 5   Id. at 95,491 (internal citation omitted). The final rule included an effective date of 

 6   January 27, 2017. Id. at 95,489. 

 7         III.    Subsequent Agency Actions 

 8          On January 20, 2017, Reince Priebus (at the time, the Assistant to the 

 9   President and Chief of Staff), issued a Memorandum for the Heads of Executive 

10   Departments and Agencies, regarding a “regulatory freeze pending review.” 

11   Joint App’x at 55. The memo directed that,  

12         With respect to regulations that have been published in the OFR but have 
13         not taken effect, as permitted by applicable law, temporarily postpone 
14         their effective date for 60 days from the date of this memorandum, subject 
15         to the exceptions described in paragraph 1 [regarding emergencies and 
16         other “urgent circumstances”], for the purpose of reviewing questions of 
17         fact, law, and policy they raise. Where appropriate and as permitted by 
18         applicable law, you should consider proposing for notice and comment a 
19         rule to delay the effective date for regulations beyond that 60‐day period. 

20   Id. Accordingly, on January 30, 2017, NHTSA published a final rule in the 

21   Federal Register that “temporarily delay[ed] for 60 days the effective date of the 

22   rule entitled ‘Civil Penalties’ published in the Federal Register on December 28, 

23   2016.” Civil Penalties, 82 Fed. Reg. 8,694 (Jan. 30, 2017). On March 28, 2017, 

                                               10
 1   NHTSA published a new Final Rule delaying the effective date of the December 

 2   28, 2016 final rule by an additional 90 days. Civil Penalties, 82 Fed. Reg. 15,302 

 3   (Mar. 28, 2017). On June 27, 2017, NHTSA yet again delayed the effective date of 

 4   the rule by an additional 14 days. Civil Penalties, 82 Fed. Reg. 29,009 (June 27, 

 5   2017).  

 6          On July 12, 2017, NHTSA published a final rule in the Federal Register that 

 7   is the subject of the current petitions for review. This rule, which we refer to as 

 8   the “Suspension Rule,” stated that, “As of July 7, 2017, the effective date of the 

 9   final rule published in the Federal Register on December 28, 2016, at 81 FR 95489, 

10   is delayed indefinitely pending reconsideration.” 82 Fed. Reg. 32,139 (July 12, 

11   2017). NHTSA explained: 

12          NHTSA is now reconsidering the final rule because the final rule did not 
13          give adequate consideration to all of the relevant issues, including the 
14          potential economic consequences of increasing CAFE penalties by 
15          potentially $1 billion per year, as estimated in the Industry Petition. Thus, 
16          in a separate document published in this Federal Register, NHTSA is 
17          seeking comment on whether $14 per tenth of an mpg is the appropriate 
18          penalty level for civil penalties for violations of CAFE standards given the 
19          requirements of the Inflation Adjustment Act and the Energy Policy and 
20          Conservation Act (EPCA) of 1975, which authorizes civil penalties for 
21          violations of CAFE standards. Because NHTSA is reconsidering the final 
22          rule, NHTSA is delaying the effective date pending reconsideration. 



                                               11
 1   Id. at 32,139‐40. The notice of reconsideration and request for comments was 

 2   published in the Federal Register immediately after the notice of indefinite delay. 

 3   Civil Penalties, 82 Fed. Reg. 32,140, 32,140‐45 (July 12, 2017).  

 4         Petitioners consist of several states (the “State Petitioners”) and various 

 5   environmental organizations (the “Environmental Petitioners”). On September 7, 

 6   2017, the environmental petitioners sought review of the Suspension Rule on the 

 7   ground that it had been unlawfully promulgated. The next day, the state 

 8   petitioners also sought review.  

 9                                    REVIEWABILITY 

10         Before we consider the merits of the challenges to NHTSA’s action, we 

11   consider whether State Petitioners and Environmental Petitioners have standing 

12   and whether their petitions were timely. 

13         I.     Standing 

14         Whether a plaintiff possesses standing to sue under Article III “is the 

15   threshold question in every federal case, determining the power of the court to 

16   entertain the suit.” Warth v. Seldin, 422 U.S. 490, 498 (1975).  To establish Article 

17   III standing, a plaintiff must demonstrate: (1) injury‐in‐fact, which means “an 

18   actual or imminent” and “concrete and particularized” harm to a “legally 
                                               12
 1   protected interest”; (2) causation of the injury, which means that the injury is 

 2   “fairly traceable” to the challenged action of the defendant; and (3) redressability, 

 3   which means that it is “likely,” not speculative, that a favorable decision by a 

 4   court will redress the injury. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560‐61 

 5   (1992) (internal punctuation omitted).  

 6         As to the legislative authorization to petition for review, Petitioners fall 

 7   within the relevant judicial review provision of EPCA, which permits “a person” 

 8   to petition for review. 49 U.S.C. § 32909(a). A separate provision of that Act 

 9   defines “person” to include “State.” 42 U.S.C. § 6202(2). NHTSA does not dispute 

10   that EPCA’s statutory language and framework suggest that states are “persons” 

11   for purposes of judicial review under EPCA.  

12         As to the State Petitioners, the Supreme Court has specifically recognized 

13   states’ standing to sue in cases involving environmental damage, observing that 

14   a state’s “well‐founded desire to preserve its sovereign territory” supports 

15   standing in cases implicating environmental harms. Mass. v. EPA, 549 U.S. 497, 

16   519 (2007). That a state’s own territory is the “territory alleged to be affected” by 

17   the challenged action “reinforces the conclusion that its stake in the outcome of 

18   this case is sufficiently concrete to warrant the exercise of federal judicial power.” 
                                                13
 1   Id.; see also Conn. v. Am. Elec. Power Co., Inc., 582 F.3d 309, 340‐42 (2d Cir. 2009), 

 2   rev’d on other grounds, 564 U.S. 410 (2011). These principles—and the declarations 

 3   submitted by State Petitioners—lead us to conclude that the State Petitioners 

 4   have suffered an injury‐in‐fact.   

 5         As to the Environmental Petitioners, an organization “has standing to 

 6   bring suit on behalf of its members when its members would otherwise have 

 7   standing to sue in their own right, the interests at stake are germane to the 

 8   organization’s purpose, and neither the claim asserted nor the relief requested 

 9   requires the participation of individual members in the lawsuit.” Friends of the 

10   Earth, Inc. v. Laidlaw Envtl. Serv. (TOC), Inc., 528 U.S. 167, 181 (2000).   

11         Members of the environmental organizations have submitted declarations 

12   indicating that they live in polluted areas and along roadways and have suffered 

13   respiratory ailments. These are petitioners who, as we have noted, have “no 

14   choice but to breathe the air where [they] live[] and work[]—air that will 

15   undoubtedly contain increased levels” of pollutants from automobile exhaust. 

16   LaFleur v. Whitman, 300 F.3d 256, 270 (2d Cir. 2002) (holding that a petitioner who 

17   lived near the source of air pollution possessed standing); see also, e.g., N.Y. Pub. 

18   Interest Research Grp. v. Whitman, 321 F.3d 316, 325‐26 (2d Cir. 2003). These well‐
                                                14
 1   documented dangers associated with automobile emissions lead us to conclude 

 2   that the Environmental Petitioners here have suffered an injury‐in‐fact. 

 3         As to causation and redressability, NHTSA argues that the connection 

 4   between potential industry compliance and the agency’s imposition of coercive 

 5   penalties intended to induce compliance is too indirect to establish causation and 

 6   redressability. We are not persuaded. As the caselaw recognizes, it is well‐settled 

 7   that “[f]or standing purposes, petitioners need not prove a cause‐and‐effect 

 8   relationship with absolute certainty; substantial likelihood of the alleged 

 9   causality meets the test. This is true even in cases where the injury hinges on the 

10   reactions of the third parties, here the auto manufacturers, to the agency’s 

11   conduct.” Competitive Enter. Inst. v. NHTSA, 901 F.2d 107, 113 (D.C. Cir. 1990) 

12   (citations omitted). In this case, the required nexus between inappropriately low 

13   penalties and harm to Petitioners is established by the agency’s own 

14   pronouncements and a robust body of caselaw recognizes the connection. The 

15   record establishes that Petitioners’ harms are caused by the agency’s indefinite 

16   suspension of a meaningful and up‐to‐date penalty and would be redressed by 

17   the new regime of significantly increased penalties, which Congress mandated. 

18   The Suspension Rule indefinitely removed the increased fine in favor of the 
                                              15
 1   substantially lesser, outdated penalty that Congress, as we discuss below, 

 2   determined was inadequate. Indeed, the penalty had been increased 

 3   significantly—by 150 percent, from $5.50 to $14. The removal of this increased 

 4   penalty easily satisfies the standing elements of causation and redressability. 

 5   “[T]he notion that financial [incentives] deter environmental misconduct is 

 6   hardly novel.” In re Idaho Conservation League, 811 F.3d 502, 510 (D.C. Cir. 2016). 

 7   Not only do “[c]ommon sense and basic economics,” Carpenters Indus. Council v. 

 8   Zinke, 854 F.3d 1, 6 (D.C. Cir. 2017), tell us that the increased cost of unlawful 

 9   conduct will make that conduct less common, but, by automakers’ own 

10   admission, the increased penalty has the potential to affect automakers’ business 

11   decisions and compliance approaches, both with respect to the market for credits 

12   automakers can use in lieu of compliance and to “changes to some design and 

13   fleet mix.” Intervenors’ (AGA) Br. at 53. Tellingly, NHTSA itself has concluded 

14   that emissions reductions from compliance with higher fuel economy standards 

15   would “result in significant declines in the adverse health effects that result from 

16   population exposure to these pollutants.” 2017 and Later Model Year Light‐Duty 

17   Vehicle Greenhouse Gas Emissions and Corporate Average Fuel Economy 

18   Standards, 77 Fed. Reg. 63,062, 63,062 (Oct. 15, 2012). 
                                               16
 1         For these reasons, we conclude that Petitioners have standing. 

 2         II.    Timeliness 

 3         NHTSA argues that the petition is untimely and therefore not subject to 

 4   review in this Court. We disagree. Judicial review here is authorized by 

 5   Section 32909 of EPCA, which provides that a petition for review “must be filed 

 6   not later than 59 days after the regulation is prescribed.” 49 U.S.C. § 32909(b). 

 7   NHTSA argues that this 59‐day time period begins to run when the agency 

 8   delivers an agency action to the Office of the Federal Register and the action is 

 9   made available for public inspection. That delivery occurred on July 7, 2017, and, 

10   according to NHTSA, made Petitioners’ September 7 and 8, 2017, filings 

11   untimely by three or four days. Petitioners, on the other hand, contend that the 

12   time period begins to run when the rule is published in the Federal Register, 

13   which occurred on July 12, 2017, and which would make the petitions timely by 

14   one or two days. We conclude that the petitions were timely filed. 

15         In reaching this conclusion, we do not plow new ground. We have already 

16   determined equivalent language in another judicial review provision of EPCA to 

17   peg the time for seeking review to the time when the rule is published in the 

18   Federal Register. In Natural Resources Defense Council v. Abraham, 355 F.3d 179 (2d 
                                              17
 1   Cir. 2004), we interpreted an EPCA judicial review provision that provided 

 2   “[a]ny person who will be adversely affected by a rule prescribed . . . may, at any 

 3   time within 60 days after the date on which such rule is prescribed, file a 

 4   petition . . . for judicial review.” 42 U.S.C. § 6306(b)(1). We held that this 

 5   language refers to publication in the Federal Register “for purposes of filing a 

 6   challenge in the court of appeals.” Abraham, 355 F.3d at 196 n.8. We noted that in 

 7   the consumer appliance provisions of EPCA, the statute treats the words 

 8   “publish” and “prescribe” as “interchangeable.” Id. at 196. This was because, in 

 9   the statutory provision at issue in Abraham, 42 U.S.C. § 6295(p), “publication in the 

10   Federal Register . . . is the culminating event in the rulemaking process.” 

11   Abraham, 355 F.3d at 196 (citing 42 U.S.C. § 6295(p)) (emphasis in original). That 

12   provision required the agency to publish a notice of proposed rulemaking, and 

13   then, “after a period of notice and comment, ‘a final rule prescribing an amended . 

14   . . conservation standard or prescribing no amended standard . . . shall be published 

15   as soon as is practicable, but not less than 90 days, after the publication of the 

16   proposed rule in the Federal Register.” Id. (citing 42 U.S.C. § 6295(p)(4)). Those 

17   principles apply to the comparable scheme here. For example, 49 U.S.C. 

18   § 32912(c) provides that to “prescribe” a higher civil penalty, the agency “shall 
                                                18
1   publish” a proposed regulation and provide at least 45 days for comments and 

2   public hearings, at which point the agency “shall publish a regulation prescribed 

3   under this subsection in the Federal Register,” along with various required 

4   findings. Id. We see no basis to depart from our holding in Abraham that 

5   equivalent language in a separate section of the Act treated publication in the 

6   Federal Register as “the culminating event in the rulemaking process,” and, 

7   therefore, as the controlling point for determining when a challenge must be filed 

8   in the court of appeals. Abraham, 355 F.3d at 196 & n.8.2



    2 NHTSA’s two main arguments in response do not persuade us to read 
    Section 32909 any differently. NHTSA first notes that it has long distinguished 
    between a date a regulation is “prescribed” and the date of its publication in the 
    Federal Register. As NHTSA appears to acknowledge, it is owed no deference in 
    its interpretation of Section 32909. Interpretation of a judicial review provision is 
    a judicial inquiry, not an administrative one, so an agency’s view on such a 
    provision is owed no deference. See Adams Fruit Co., Inc. v. Barrett, 494 U.S. 638, 
    649‐50 (1990). 
            NHTSA’s second argument depends on Pub. Citizen, Inc. v. Mineta, 343 
    F.3d 1159, 1165‐68 (9th Cir. 2003), in which the Ninth Circuit, noting NHTSA was 
    not entitled to deference on its interpretation of the provision, treated the word 
    “issued” in a different statute, the Federal Motor Vehicle Safety Standards, as 
    distinct from publication in the Federal Register, reasoning that the notions of 
    notice in the word “issue” referred to when the agency made the regulation 
    available for public inspection. That case is inapposite, because it interpreted a 
    different word involving a different concept in a different statute. We do not 
    believe, therefore, that it is useful in shaping our understanding of when a 
    regulation has been “prescribed” under EPCA. 
                                                19
 1         The most natural meaning of the word “prescribe,” as it is used within 

 2   administrative law and the relevant judicial review provision, supports this 

 3   outcome. The word “prescribe” as used in the context of a law or regulation 

 4   means “to establish authoritatively (as a rule or guideline).” See Black’s Law 

 5   Dictionary (10th ed. 2014). It is a basic tenet of administrative law, set out by the 

 6   APA, that a substantive regulation does not have legal effect—that is, it has not 

 7   been “establish[ed] authoritatively”—until it has been published in the Federal 

 8   Register.3 See 5 U.S.C. § 552(a); see also, e.g., NRDC v. EPA, 559 F.3d 561, 565 (D.C. 

 9   Cir. 2009) (“Agencies must publish substantive rules in the Federal Register to 

10   give them effect.”); see also Morton v. Ruiz, 415 U.S. 199, 232‐35 (1974). In other 

11   words, a regulation is not “prescribed” until it has legal effect, and it does not 

12   have legal effect until it is published in the Federal Register. 

13         This reading aligns with the requirement in Section 32909 that a person 

14   must be “adversely affected” to seek review of a regulation. Because it is only 




     3 The Suspension Rule, as a “substantive rule[] of general applicability” was 
     required to be published in the Federal Register. 5 U.S.C. § 552(a)(1)(D). Agency 
     “rules of procedure” are required to be published in the Federal Register, too. Id. 
     § 552(a)(1)(C). Although NHTSA now argues that the Suspension Rule is a rule 
     of procedure, publication in the Federal Register would still be required. 
                                             20
 1   through publication in the Federal Register that an agency’s action can take legal 

 2   effect, we believe Congress intended for publication to be the operative event. In 

 3   our view, it would be implausible for Congress to enact a provision pegging the 

 4   time for seeking judicial review by a person “adversely affected” to begin before 

 5   the regulation is capable of causing someone to be “adversely affected.”   

 6         In any event, contrary to NHTSA’s contention, the 59‐day deadline is not 

 7   jurisdictional. The Supreme Court has made clear that, for a provision to define a 

 8   federal court’s jurisdiction, there must be a “clear statement” from Congress to 

 9   that effect. Sebelius v. Auburn Regional Med. Ctr., 568 U.S. 145, 153 (2013).  Most 

10   time bars are nonjurisdictional and, “absent such a clear statement . . . courts 

11   should treat the restriction as nonjurisdictional[.]” Id. (quotation marks omitted). 

12   The Supreme Court has further instructed that, “in applying that clear statement 

13   rule, we have made plain that most time bars are nonjurisdictional. Time and 

14   again, we have described filing deadlines as ‘quintessential claim‐processing 

15   rules,’ which ‘seek to promote the orderly progress of litigation,’ but do not 

16   deprive a court of authority to hear a case.” United States v. Kwai Fun Wong, 135 S. 




                                               21
 1   Ct. 1625, 1632 (2015) (internal citations omitted) (quoting Henderson v. Shinseki, 

 2   562 U.S. 428, 435 (2011)).4 

 3         Section 32909 contains no indication, much less a “clear statement,” that its 

 4   filing deadline and venue requirements were meant to be jurisdictional. Neither 

 5   its text nor context nor legislative history indicate that Section 32909 is “a rare 

 6   statute of limitations that can deprive a court of jurisdiction,” Kwai Fun Wong, 135 

 7   S. Ct. at 1632. Section 32909 is instead a typical claim‐processing provision, 

 8   empowering adversely affected persons to seek judicial review and setting out 

 9   certain requirements such persons must follow when doing so. 

10         Consequently, Section 32909 is subject to equitable tolling. Even if NHTSA 

11   were correct that the relevant event was the delivery of notice of its action to the 




     4
      A clear statement that the rule is jurisdictional is still required “even when the 
     time limit is important . . . and even when it is framed in mandatory terms . . . ; 
     indeed, that is so however emphatically expressed those terms may be.” Kwai 
     Fun Wong, 135 S.Ct. at 162 (quotation marks and brackets omitted). “[S]tatute[s] 
     of limitations that can deprive a court of jurisdiction” are “rare.” Id. And, simply 
     because a filing deadline is contained in or near Section 32909’s grant of 
     jurisdiction upon the court of appeals does not mean that the filing deadline 
     requirement is jurisdictional. Instead, a requirement such as a filing deadline that 
     we “would otherwise classify as nonjurisdictional . . . does not become 
     jurisdictional simply because it is placed in a section of a statute that also 
     contains jurisdictional provisions.” Auburn Regional, 568 U.S. at 155.
                                               22
 1   Office of the Federal Register and the making of it available to public inspection 

 2   (which it is not) as opposed to publication in the Federal Register, dismissal 

 3   would not be appropriate. Petitioners, at a minimum, were entitled to rely on 

 4   this court’s decision in Abraham, which, as we have seen, held that the deadline 

 5   for filing a petition for review under a similarly worded provision was triggered 

 6   by publication in the Federal Register. So, while we hold that Section 32909’s 

 7   filing deadline is triggered by publication of the agency action in the Federal 

 8   Register, even if it were not, we conclude that equitable tolling is available to 

 9   render the petitions timely. 

10         Accordingly, we conclude that Petitioners possess standing to bring this 

11   case and that the petitions are reviewable. 

12                                      DISCUSSION 

13         The APA directs courts to “hold unlawful and set aside” agency actions 

14   that are “arbitrary, capricious, an abuse of discretion, or otherwise not in 

15   accordance with law,” 5 U.S.C. § 706(2)(A), “in excess of statutory . . . authority,” 

16   id. § 706(2)(C), or “without observance of procedure as required by law,” id. 

17   § 706(2)(D). We conclude NHTSA exceeded its statutory authority in indefinitely 



                                              23
 1   delaying the Civil Penalties Rule and failed to follow the requirements of the 

 2   APA when it did so.5 

 3         I.     Statutory Authority 

 4         It is well settled that an agency may only act within the authority granted 

 5   to it by statute. See, e.g., Abraham, 355 F.3d at 202 (discussing the “well‐

 6   established principle” that the boundaries of an agency’s authority are 

 7   exclusively drawn by Congress). This principle is a recognition of the nature of 

 8   an administrative agency as a “creature of statute, having no constitutional or 

 9   common law existence or authority, but only those authorities conferred upon it 

10   by Congress.” Atlantic City Elec. Co. v. FERC, 295 F.3d 1, 8 (D.C. Cir. 2002) 

11   (quoting Michigan v. EPA, 268 F.3d 1075, 1081 (D.C. Cir. 2001)) (internal 

12   quotation marks omitted). In reviewing the scope of an agency’s authority to act, 

13   “the question . . . is always whether the agency has gone beyond what Congress 



     5
      Though NHTSA argues in its brief that the rule was “merely an interim 
     procedural step” rather than a “substantive or legislative rule,” Respondent Br. 
     at 39, NHTSA does not explicitly argue that the delay was not a “final rule” for 
     purposes of our review under 5 U.S.C. §§ 704 and 706. Nor can it plausibly do so; 
     NHTSA itself labeled the rule a “Final Rule” in the Federal Register notice. 82 
     Fed. Reg. at 32,139. In any event, it is well settled that “an order delaying the 
     rule’s effective date . . . [is] tantamount to amending or revoking a rule.” Clean 
     Air Council v. Pruitt, 862 F.3d 1, 6 (D.C. Cir. 2017).
                                                 24
 1   has permitted it to do.” City of Arlington v. FCC, 569 U.S. 290, 297‐98 (2013). 

 2   Accordingly, we examine the “plain terms” and “core purposes” of the 

 3   Improvements Act to determine whether the Act authorized NHTSA to publish 

 4   the Suspension Rule. 6 See FERC v. Elec. Power Supply Ass’n, 136 S.Ct. 760, 773 

 5   (2016). We conclude that the Improvements Act did not grant NHTSA that 

 6   authority. 

 7                 A.    Plain Terms of the Improvements Act 

 8         The text of the Improvements Act requires agencies across the federal 

 9   government to adjust civil penalties on a set schedule using a set formula: 

10         (a) In General.—Not later than July 1, 2016, and not later than January 15 of 
11         every year thereafter, and subject to subsections (c) and (d), the head of each 
12         agency shall— 
13                (1) in accordance with subsection (b), adjust each civil monetary 
14                penalty provided by law within the jurisdiction of the Federal 
15                agency, except for any penalty (including any addition to tax and 
16                additional amount) under the Internal Revenue Code of 1986 [26 
17                U.S.C. 1 et seq.] or the Tariff Act of 1930 [19 U.S.C. 1202 et seq.], by 
18                the inflation adjustment described under section 5 of this Act; and 
19                (2) publish each such adjustment in the Federal Register. 
20         (b)Procedures for Adjustments.— 
21                (1) Catch up adjustment.—For the first adjustment made under 
22                subsection (a) after the date of enactment of the Federal Civil 



     6 NHTSA argues in part that its authority to indefinitely delay the rule stemmed 
     from its authority to implement EPCA. See discussion infra Section I.C.2.
                                             25
 1                Penalties Inflation Adjustment Act Improvements Act of 2015 [Nov. 
 2                2, 2015]— 
 3                       (A) the head of an agency shall adjust civil monetary penalties 
 4                       through an interim final rulemaking; and 
 5                       (B) the adjustment shall take effect not later than August 1, 2016. 
 6                (2) Subsequent adjustments.— 
 7                For the second adjustment made under subsection (a) after the date 
 8                of enactment of the Federal Civil Penalties Inflation Adjustment Act 
 9                Improvements Act of 2015, and each adjustment thereafter, the head 
10                of an agency shall adjust civil monetary penalties and shall make the 
11                adjustment notwithstanding section 553 of title 5, United States 
12                Code. 

13   28 U.S.C. § 2461 note § 4 (emphases added). The deadlines for adjustments are 

14   clear and mandatory. The Improvements Act contains an exception to its 

15   directive, but the exception regards the amount of the initial catch‐up adjustment, 

16   not its timing.7 




     7 See id. § 4(c) (Exception.—For the first adjustment made under subsection (a) 
     after the date of enactment of the Federal Civil Penalties Inflation Adjustment 
     Act Improvements Act of 2015, the head of an agency may adjust the amount of a 
     civil monetary penalty by less than the otherwise required amount if—(1) the 
     head of the agency, after publishing a notice of proposed rulemaking and 
     providing an opportunity for comment, determines in a final rule that— 
     (A) increasing the civil monetary penalty by the otherwise required amount will 
     have a negative economic impact; or (B) the social costs of increasing the civil 
     monetary penalty by the otherwise required amount outweigh the benefits; and 
     (2) the Director of the Office of Management and Budget concurs with the 
     determination of the head of the agency under paragraph (1).). 

                                               26
 1         Given Congress’s determination to ensure that civil penalties retain their 

 2   value over time through regular inflationary adjustments, as reflected in this 

 3   “highly circumscribed schedule” for the penalty increases Congress imposed, 

 4   NRDC v. Reilly, 976 F.2d 36, 41 (D.C. Cir. 1992), we conclude that the statute does 

 5   not authorize NHTSA to indefinitely delay implementation of these penalty 

 6   increases “[i]n the face of such a clear statutory command,” id. Although 

 7   Congress preserved in the statute a narrow window of discretion for agencies 

 8   regarding the amount of the initial catch‐up adjustment, it afforded no such 

 9   discretion regarding the timing of the adjustments.  

10                B.     Core Purposes of the Improvements Act 

11         The baseline premise of the Improvements Act is that civil penalties had 

12   lost value over time because they had not been regularly updated to keep pace 

13   with inflation. 28 U.S.C. § 2461 note § 2. Specifically, the Act explained:  

14         Congress finds that 
15              (1) the power of Federal agencies to impose civil monetary penalties 
16                  for violations of Federal law and regulations plays an important 
17                  role in deterring violations and furthering the policy goals 
18                  embodied in such laws and regulations; 
19              (2) the impact of many civil monetary penalties has been and is 
20                  diminished due to the effect of inflation; 
21              (3) by reducing the impact of civil monetary penalties, inflation has 
22                  weakened the deterrent effect of such penalties; and 
                                               27
 1                (4) the Federal Government does not maintain comprehensive, 
 2                    detailed accounting of the efforts of Federal agencies to assess 
 3                    and collect civil monetary penalties. 

 4   28 U.S.C. § 2461 note § 2(a). A primary purpose of the Act was to “allow for 

 5   regular adjustment for inflation of civil monetary penalties” and to “maintain the 

 6   deterrent effect of civil monetary penalties and promote compliance with the 

 7   law,” id. § 2(b). The purpose of the Act is simply incompatible with the notion of 

 8   indefinite delay, given that the primary objective was to correct for decades of 

 9   inaction. 

10         The legislative history of the Improvements Act reinforces the purposes 

11   articulated in the statute. The Improvements Act is an amendment to a law 

12   originally passed nearly 30 years ago and represents the latest version of several 

13   congressional attempts to ensure that civil penalties keep pace with inflation. In 

14   1990, Congress passed legislation designed to “establish a mechanism that shall 

15   (1) allow for regular adjustment for inflation of civil monetary penalties; (2) 

16   maintain the deterrent effect of civil monetary penalties and promote compliance 

17   with the law; and (3) improve the collection by the Federal Government of civil 

18   monetary penalties.” Federal Civil Penalties Inflation Adjustment Act of 1990 

19   (“Inflation Adjustment Act”), Pub. L. 101‐410, § 2(b), 104 Stat. 890, 890 (1990) 

                                              28
 1   (current version at 28 U.S.C. § 2461 note § 2(b)). The 1990 Act sought to achieve 

 2   these goals by requiring the President to “submit a report on civil monetary 

 3   penalty inflation adjustment” to specified Senate and House committees. Id. § 4. 

 4   Rather than implementing actual adjustments to the penalties, the President was 

 5   simply directed to identify existing penalties and make recommendations to 

 6   Congress.8 Id. § 6. 

 7         In 1996, Congress passed the Debt Collection Improvement Act of 1996. 

 8   Appropriations Act, Pub. L. 104‐134, § 31001, 110 Stat. 1321, 1321‐373 (1996). The 

 9   Act amended Section 4 of the Inflation Adjustment Act, so that rather than 

10   requiring reports from the President, agencies themselves were directed to 

11   “adjust each civil monetary penalty provided by law within the jurisdiction of 



     8 In reporting favorably upon the bill, the Committee on Government Operations 
     observed that “[a]lthough this bill would not provide for any adjustment of the 
     amounts of civil penalties, it would permit, for the first time, comprehensive 
     review of all civil monetary penalties to evaluate both the need for inflation 
     adjustment and the usage of each penalty in Federal regulatory programs. Under 
     the bill, the Administration would provide to Congress a report identifying all 
     civil monetary penalties, and the amount by which each penalty would be 
     increased were its relative value matched to those of goods and services 
     considered in the Consumer Price Index.” H.R. Rep. No. 101‐697, at 1‐2 (1990). 
     The Report further observed that “[t]he data which would be required under the 
     report provisions of [the bill] would mark the first time such data would be 
     centrally collected and maintained on all Federal regulatory programs.” Id. at 3. 
                                               29
 1   the Federal agency” and to do so “by regulation.” Id. § 31001(s)(1). The Act 

 2   limited the initial adjustment to 10 percent of the then‐current penalty. Id. § 

 3   31001(s)(2). 

 4         After the passage of the Debt Collection Improvement Act, NHTSA issued 

 5   a final rule increasing the civil penalty for a violation of CAFE standards to $5.50, 

 6   which was the maximum adjustment the agency could then make given the ten 

 7   percent cap imposed by the Act. Civil Penalties, 62 Fed. Reg. 5,167, 5,168 (Feb. 4, 

 8   1997). NHTSA explained that the Debt Collection Improvement Act “requires 

 9   Federal agencies to regularly adjust certain civil penalties for inflation,” id. at 

10   5,167, and that the $5.50 penalty was established “[p]ursuant to the inflation 

11   adjustment methodology included in the Debt Collection Act,” id. at 5,168. The 

12   penalty remained set at $5.50 until the 2016 increase at issue in this proceeding.9 

13         In 2015, Congress made a renewed effort to tackle the recurring issue of 

14   stagnant civil monetary penalties with passage of the Improvements Act. 

15   Bipartisan Budget Act of 2015, Pub. L. 114‐74, § 701, 129 Stat. 584, 599 (2015) 



     9 In the notice of the 2016 increase, NHTSA explained that the rounding 
     methodology included in the 1990 Inflation Adjustment Act had the practical 
     effect of causing “penalties to lose value relative to total inflation.” 81 Fed. Reg. 
     at 43525. See also Inflation Adjustment Act § 5. 
                                               30
 1   (codified at 28 U.S.C. § 2461 note). The new Act made several key changes. Most 

 2   notably, it removed the ten percent cap on penalties, deleted the rounding 

 3   methodology that had kept penalties stagnant, and set firm dates by which 

 4   agencies were required to implement the new penalties through interim final 

 5   rulemaking. Id.  

 6         In reviewing the history of the Improvements Act, from the 1990 bill to the 

 7   2015 Improvements Act, we observe increasing intervention on the part of 

 8   Congress regarding civil penalties. The evolution of this regulatory regime over 

 9   the years—from data collection to mandated changes implemented on a strict 

10   timeline—is a powerful indication to us that Congress did not authorize NHTSA 

11   to publish the Suspension Rule. Indeed, permitting indefinite delay of the 

12   increased civil penalties mandated by the Improvements Act would “flout the . . . 

13   core objects” of that Act. FERC, 136 S.Ct. at 781. We cannot read the 

14   Improvements Act to permit the very kind of indefinite delay that it was enacted 

15   to end. 

16                C.     NHTSA’s Arguments 

17         NHTSA does not argue that the Improvements Act explicitly granted it 

18   authority to indefinitely delay the increase, nor could it plausibly do so given the 
                                              31
 1   clear terms of the statute and its purpose. The agency instead advances several 

 2   other theories regarding its authority to indefinitely delay the Civil Penalties 

 3   Rule. Of course, our review is limited to the rationales offered by NHTSA at the 

 4   time it published the Suspension Rule. See SEC v. Chenery Corp., 318 U.S. 80, 87‐88 

 5   (1943). We may only enter “a judgment upon the validity of the grounds upon 

 6   which the [agency] itself based its action.” Id. at 88. 

 7         When NHTSA published the Suspension Rule in the Federal Register, it 

 8   offered three justifications for the rule: (1) the decision to reconsider the 

 9   increased penalty required indefinite delay, (2) it was authorized by EPCA to 

10   implement CAFE standards and the delay is included in that authority, and (3) it 

11   possesses inherent authority to delay the effective date of the rule. 82 Fed. Reg. at 

12   32,140. None of these arguments persuades us. 

13                       1.     Reconsideration Requires Delay 

14         The notice of the indefinite delay rule in the Federal Register states that 

15   “[b]ecause NHTSA is reconsidering the final rule, NHTSA is delaying the 

16   effective date pending reconsideration.” 82 Fed. Reg. at 32,140. The need for 

17   delay pending reconsideration is the primary ground advanced by NHTSA in 

18   this proceeding, but NHTSA offers no authority—statutory or otherwise—for the 
                                                32
 1   proposition that an agency has authority to delay a rule because it is engaged in a 

 2   separate process of reconsideration. NHTSA instead argues that delay pending 

 3   reconsideration is authorized because that is what many other agencies do.  

 4         We take no position on whether the actions referred to by NHTSA 

 5   involving different agencies operating under different statutory schemes and 

 6   bound by different rules are lawful or not. NHTSA’s argument on this point is 

 7   essentially that there is a categorical authority for an agency to delay an effective 

 8   date of an earlier rule pending reconsideration. We disagree. As the D.C. Circuit 

 9   recently held, a decision to reconsider a rule does not simultaneously convey 

10   authority to indefinitely delay the existing rule pending that reconsideration. See 

11   Clean Air Council, 862 F.3d at 9. 

12                       2.     Authority under EPCA 

13         NHTSA also argues that its authority to publish the Suspension Rule is 

14   that such authority inheres in its obligation to implement the CAFE standards. 

15   As NHTSA stated in enacting the indefinite delay, “[a] delay in the effective date 

16   is . . . consistent with NHTSA’s statutory authority to administer the CAFE 




                                              33
 1   standards program.” 82 Fed. Reg. at 32,140. NHTSA does not, however, point us 

 2   to any particular section of EPCA that supports this proposition.10  

 3         The civil penalty for violation of fuel economy standards is governed by 42 

 4   U.S.C. § 32912. This provision addresses rate setting and the implementation of 

 5   civil penalties, as well as directions on how the Secretary of Transportation is 

 6   permitted to spend the fees generated by the penalties. Id. Nothing in Section 

 7   32912 authorized the indefinite delay of a penalty increase required by the 

 8   statute, either pending reconsideration or for any other reason. 

 9         The penalty increase is mandated by the Improvements Act, and applies to 

10   all agencies across the federal government. Nothing in EPCA contradicts or 

11   undermines that mandate. The goal of the Improvements Act was to increase 

12   compliance with all federal regulatory programs, not just the CAFE standards.11 



     10 NHTSA does not argue that we owe its interpretation of EPCA any deference, 
     nor could it, because it has not identified a section of EPCA that presents any 
     relevant ambiguity on the question of its statutory authority to publish the 
     Suspension Rule. See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 
     837, 842‐43 n.9 (1984). And deference is clearly not warranted under the 
     Improvements Act. The language is unambiguous, id., and the Act applies to all 
     federal agencies, meaning NHTSA has no special expertise in interpreting its 
     language, cf. id. at 842. 
     11 In 1990, the Committee Report on the Inflation Adjustment Act emphasized the 

     government‐wide approach to the initial bill, by explaining that the intention of 
                                               34
 1   In implementing the Improvements Act, Congress articulated purposes that 

 2   transcended the confines of any given agency’s regulatory functions: promoting 

 3   “compliance with the law” writ large, as well as improving “collection by the 

 4   Federal Government of civil monetary penalties.” 28 U.S.C. § 2461 note, § 2(b). 

 5   EPCA does not contravene this government‐wide policy. Nor does it confer 

 6   authority upon NHTSA to delay this penalty as part of its responsibility for 

 7   administering the fuel economy portions of that statute. NHTSA’s arguments to 

 8   the contrary are meritless. 

 9                      3.     Inherent Authority 

10         In promulgating the Suspension Rule, NHTSA also stated that it possessed 

11   “inherent authority” to indefinitely delay the rule. 82 Fed. Reg. at 32,140. In 

12   Abraham, we considered an agency’s claim that it possessed an “inherent power 

13   to reconsider final rules it has published in the Federal Register.” 355 F.3d at 202. 

14   We rejected this contention “in light of the well‐established principle that an 




     the committee was for data collection to be “undertaken in a uniform and 
     consistent manner throughout the Federal Government” with the goal of 
     enabling “a comprehensive review of the current system of civil penalties.” H.R. 
     Rep. No. 101‐697, at 4 (1990). 
                                             35
 1   agency literally has no power to act unless and until Congress confers power 

 2   upon it.” Id. 

 3          Given the clear Congressional directives in the Improvements Act, NHTSA 

 4   was required to “point to something,” Clean Air Council, 862 F.3d at 9, in either 

 5   the Improvements Act or EPCA that granted it authority to indefinitely delay the 

 6   rule. Because it could not do so and because the text, purpose, and history of the 

 7   Improvements Act are all unambiguous regarding the mandatory nature of the 

 8   penalty deadlines, NHTSA’s indefinite delay was issued “in excess of statutory . . 

 9   . authority,” 5 U.S.C. § 706(2)(C).12 

10          II.       Administrative Procedure Act 




       In holding thus, we observe that the Improvements Act is an unusually precise 
     12

     and directive statute. The Act mandates that all agencies increase penalties by a 
     date certain with no suggestion of delay. The text of the statute provides no 
     discretion to the agencies regarding the timing of adjustments. The statutory 
     purpose and legislative history confirm our inflexible reading of the statute. The 
     power of an agency to use its administrative discretion is always cabined by the 
     original grant of authority through statute. The Improvements Act gave no such 
     grant regarding the timing of the penalty increases, and it was therefore 
     unlawful for NHTSA to assume authority it did not possess. 

                                               36
 1         We also conclude that NHTSA violated the APA by announcing the 

 2   Suspension Rule without having first undertaken notice and comment 

 3   rulemaking. 

 4         Under the APA, before promulgating a rule an agency must publish 

 5   “[g]eneral notice of proposed rule making . . . in the Federal Register,” as well as 

 6   “an opportunity to participate in the rule making through submission of written 

 7   data, views, or arguments.” See 5 U.S.C. § 553. These requirements apply with 

 8   the same force when an agency seeks to delay or repeal a previously 

 9   promulgated final rule. A basic principle of administrative law is that “an agency 

10   issuing a legislative rule is itself bound by the rule until that rule is amended or 

11   revoked.” Clean Air Council, 862 F.3d at 9 (quoting Nat’l Family Planning & Reprod. 

12   Health Ass’n, Inc. v. Sullivan, 979 F.2d 227, 234 (D.C. Cir. 1992)). Similarly an 

13   agency “may not alter such a rule without notice and comment,” id. at 6 (brackets 

14   omitted), nor does the agency have any inherent power to stay a final rule, id. at 

15   9. We reached the same conclusion in Abraham, where we noted that “altering the 

16   effective date of a duly promulgated standard could be, in substance, tantamount 

17   to an amendment or rescission of the standards.” 355 F.3d at 194. A significant 

18   body of authority reinforces this proposition. See, e.g., Public Citizen v. Steed, 733 
                                                37
 1   F.2d 93, 98 (D.C. Cir. 1984) (“In any event, an ‘indefinite suspension’ does not 

 2   differ from a revocation simply because the agency chooses to label it a 

 3   suspension. . .”); Envt’l Def. Fund, Inc. v. EPA, 716 F.2d 915, 920 (D.C. Cir. 1983) 

 4   (“[S]uspension or delayed implementation of a final regulation normally 

 5   constitutes substantive rulemaking under APA § 553.”); NRDC v. EPA, 683 F.2d 

 6   752, 761‐62 (3d Cir. 1982) (holding that indefinite delay of an effective date was a 

 7   “rule” for purposes of APA).  

 8         NHTSA does not appear to dispute that the Suspension Rule constitutes a 

 9   final rule that would be subject to the notice and comment requirements of APA 

10   § 553. Instead, it invokes the APA’s “good cause” exception to notice and 

11   comment rulemaking. Under that exception, an agency may forgo notice and 

12   comment when it “for good cause finds . . . that notice and public procedure 

13   thereon are impracticable, unnecessary, or contrary to the public interest.” 5 

14   U.S.C. § 553(b)(B). 

15         When reviewing an agency’s claim of good cause, which we do de novo, 

16   Sorenson Comm., Inc. v. FCC, 755 F.3d 702, 706 (D.C. Cir. 2014), we must “examine 

17   closely” the agency’s explanation as outlined in the rule, Council of S. Mountains, 

18   Inc. v. Donovan, 653 F.2d 573, 580 (D.C. Cir. 1981). The burden is on the agency to 
                                               38
 1   establish that notice and comment need not be provided. Action on Smoking & 

 2   Health v. Civil Aeronautics Bd., 713 F.2d 795, 801 n.6 (D.C. Cir. 1983). The good 

 3   cause exception “should be narrowly construed and only reluctantly 

 4   countenanced.” Abraham, 355 F.3d at 204; see also Mack Trucks, Inc. v. EPA, 682 

 5   F.3d 87, 93 (D.C. Cir. 2012). It is generally limited to “emergency situations, or 

 6   where delay could result in serious harm.” Jifry v. FAA, 370 F.3d 1174, 1179 (D.C. 

 7   Cir. 2004) (internal citation omitted). When, as here, the agency argues that its 

 8   action is in the “public interest,” a court will only agree “in the rare circumstance 

 9   when ordinary procedures—generally presumed to serve the public interest—

10   would in fact harm that interest.” Mack Trucks, 682 F.3d at 95. 

11         As noted, the good cause exception applies only in circumstances when 

12   notice and comment is “impracticable, unnecessary, or contrary to the public 

13   interest.” 5 U.S.C. § 553(b)(B). Impracticality is fact and context specific, but is 

14   generally confined to emergency situations in which a rule would respond to an 

15   immediate threat to safety, such as to air travel, or when immediate 

16   implementation of a rule might directly impact public safety. Mack Trucks, 682 

17   F.3d at 93 (collecting cases). The exception may also be invoked when notice and 

18   comment are “unnecessary.” This prong “is confined to those situations in which 
                                                39
 1   the administrative rule is a routine determination, insignificant in nature and 

 2   impact, and inconsequential to the industry to and to the public.” Id. at 94 

 3   (quotation omitted). And, finally, an agency may invoke the good cause 

 4   exception if notice and comment would be “contrary to the public interest.” Of 

 5   course, since notice and comment are regarded as beneficial to the public 

 6   interest, for the exception to apply, the use of notice and comment must actually 

 7   harm the public interest. Id. at 94‐95.13 

 8         We conclude that NHTSA’s action does not meet these exacting standards. 

 9   NHTSA offers several reasons why it believes it is entitled to invoke the 

10   exception. NHTSA first argues that notice and comment was not provided 

11   because, as it stated in the Federal Register, the effective date of the Civil 

12   Penalties Rule was “imminent.” 82 Fed. Reg. at 32140 (Suspension Rule); Joint 

13   App’x at 78. And, NHTSA stated that no party was harmed by the delay because 




       As an example, a recognized permissible use of the “good cause” exception 
     13

     under the “public interest” prong is when the notice provided by notice and 
     comment would enable manipulation, such as in price control situations in 
     which surprise to the parties is necessary—meaning, in general, when 
     “announcement of a proposed rule would enable the sort of financial 
     manipulation that the rule sought to prevent.” Util. Solid Waste Activities Grp. v. 
     EPA, 236 F.3d 749, 755 (D.C. Cir. 2001). 
                                               40
 1   the Civil Penalty Rule did not affect cars until model year 2019 and thus did not 

 2   apply to current violations. NHTSA also contended that, in a contemporaneous 

 3   notice, it solicited public comments on the underlying issues, and consequently 

 4   needed time to consider those comments. Id. These rationales are not sufficient to 

 5   invoke the good cause exception. 

 6         Any imminence was NHTSA’s own creation. NHTSA promulgated the 

 7   Civil Penalties Rule on December 28, 2016, and NHTSA subsequently delayed its 

 8   implementation of the rule through a trio of successive delays of finite durations. 

 9   The effective date of the Civil Penalties Rule was imminent only insofar as 

10   NHTSA’s third finite delay was scheduled to elapse. Good cause cannot arise as 

11   a result of the agency’s own delay, because “[o]therwise, an agency unwilling to 

12   provide notice or an opportunity to comment could simply wait until the eve of a 

13   statutory, judicial, or administrative deadline, then raise up the ‘good cause’ 

14   banner and promulgate rules without following APA procedures.” Council of S. 

15   Mountains, 653 F.2d at 581. Quite simply, “[w]e cannot agree . . . that an 

16   emergency of [the agency’s] own making can constitute good cause.” Abraham, 

17   355 F.3d at 205. 



                                              41
 1         Second, NHTSA argues that that no party was harmed by the delay 

 2   because the Civil Penalty Rule did not take effect until the 2019 model year, and, 

 3   as such, did not apply to current violations. This contention does not establish 

 4   good cause for the simple reason that it does not meet the statutory requirement 

 5   that notice and comment cannot be dispensed with unless doing so would be 

 6   “impracticable, unnecessary, or contrary to the public interest.” 

 7         Next, NHTSA notes that, simultaneously with the Suspension Rule, it 

 8   published a rule soliciting comments concerning the appropriate penalty and 

 9   contends that it was entitled to dispense with notice and comment in 

10   promulgating the Suspension Rule because it needed time to consider the 

11   responses it anticipated receiving. This rationale fares no better. It does not 

12   satisfy the “unnecessary” prong because that prong is limited to circumstances 

13   when the rule is “inconsequential to the industry and to the public,” Mack Trucks, 

14   682 F.3d at 94. The responses of both sides on this petition unquestionably 

15   indicate that the Suspension Rule is anything but inconsequential. 

16         Nor may NHTSA argue that notice and comment would not have been 

17   meaningful, or that comments would necessarily have addressed the issue it 

18   contemporaneously solicited comments on regarding whether to raise the 
                                               42
 1   penalty. An agency may not promulgate a rule suspending a final rule and then 

 2   claim that post‐promulgation notice and comment procedures cure the failure to 

 3   follow, in the first instance, the procedures required by the APA. NRDC v. EPA, 

 4   683 F.2d at 768. 

 5         Finally, it was not in the public interest to suspend notice and comment.  

 6   Notice and comment are not mere formalities. They are basic to our system of 

 7   administrative law. They serve the public interest by providing a forum for the 

 8   robust debate of competing and frequently complicated policy considerations 

 9   having far‐reaching implications and, in so doing, foster reasoned 

10   decisionmaking. These premises apply with full force to this case. This is not a 

11   situation of acute health or safety risk requiring immediate administrative action. 

12   And it is not a situation in which surprise to the industry is required to preempt 

13   manipulative tactics. 

14         That a regulated entity might prefer different regulations that are easier or 

15   less costly to comply with does not justify dispensing with notice and comment. 

16   Mack Trucks, 682 F.3d at 94. The automobile industry was on notice since 2015, 

17   long before the Civil Penalties Rule was promulgated in December 2016, that 

18   Congress had established a regime requiring agencies across the federal 
                                             43
 1   government to institute mandatory, inflation‐linked increases to numerous 

 2   federal civil penalties, including the CAFE penalties and we are unconvinced the 

 3   industry was taken by surprise. There was not an emergency or other 

 4   extraordinary circumstance that would justify forgoing notice and comment. 

 5         Accordingly, NHTSA violated the APA in promulgating the Suspension 

 6   Rule without undertaking notice and comment rulemaking. 

 7                                    CONCLUSION 

 8         For the foregoing reasons, we GRANT the petitions for review and 

 9   VACATE the Suspension Rule, 82 Fed. Reg. 32,139, 32,139‐40 (July 12, 2017). The 

10   Civil Penalties Rule, 81 Fed. Reg. 95,489, 95,489‐92 (December 28, 2016), no longer 

11   suspended, is now in force. 




                                             44